DETAILED ACTION
This office action is in response to the amendments filed on March 9, 2022.
Acknowledgement
The applicant’s amendments filed on March 9, 2022, in response to the office action mailed on 12/9/2021 has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 3-9, 11, 12 and 21-30. Claims 2, 10 and 13-20 have been canceled.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/25/2019.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 21-26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (US 6,362,064) in view of Wu (US 2013/0234147).
With respect to Claim 1, McGregor discloses (Fig. 7A-7B) most aspects of the current invention including an integrated chip, comprising: 
a semiconductor device (700) disposed on a frontside of a substrate (744); 
a polysilicon isolation structure (724) continuously surrounding the semiconductor device and extending from the frontside of the substrate towards a backside of the substrate; 
a first insulator liner (723) and a second insulator liner (723) respectively surrounding a first outermost sidewall of the polysilicon isolation structure and a second outermost sidewall of the polysilicon isolation structure, 
However, McGregor does not show wherein the substrate comprises a monocrystalline facet arranged between the first insulator liner and the second insulator liner, wherein a top of the monocrystalline facet is above a pair of bottommost surfaces of the polysilicon isolation structure, a bottommost surface of the first insulator liner, and a bottommost surface of the second insulator liner, and wherein the bottommost surfaces of the polysilicon isolation structure share a common edge, and extend downward from the common edge respectively to the bottommost surfaces of the first and second insulator liners, to form a recess in a bottom of the polysilicon isolation structure that receives the monocrystalline facet.


On the other hand, Wu discloses (Fig. 1-8B) an integrated chip (250), comprising: 
a semiconductor device (22) disposed on a frontside of a substrate (10); 
a high carrier mobility material structure (16) formed in a trench (13) between isolation regions (12),
wherein the substrate comprises a monocrystalline facet (14) arranged between in the trench, a top of the monocrystalline facet is above bottommost surfaces of the high carrier mobility material structure (16)
wherein the bottommost surfaces of the high carrier mobility material structure share a common edge, and form a recess in a bottom of the high carrier mobility material structure that receives the monocrystalline facet
Wu teaches using the monocrystalline facet to reduce a leakage current and to increase the carrier mobility of the fin and corresponding device (par 20). Although, Wu does not teach the formation of the liners, the modification to incorporate the monocrystalline facets in the substrate of the Wu reference into the McGregor reference would be obvious to obtain the desired device.
Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the substrate comprises a monocrystalline facet arranged between the first insulator liner and the second insulator liner, wherein a top of the monocrystalline facet is above a pair of bottommost surfaces of the polysilicon isolation structure, a bottommost surface of the first insulator liner, and a bottommost surface of the second insulator liner, and wherein the bottommost surfaces of the polysilicon isolation structure share a common edge, and extend downward from the common edge respectively to the bottommost surfaces of the first and second insulator liners, to form a recess in a bottom of the polysilicon isolation structure that receives the monocrystalline facet in the device of McGregor to reduce a leakage current and to increase the carrier mobility of the fin and corresponding device.
With respect to Claim 3, Wu discloses (Fig. 1-8B) wherein the monocrystalline facet has a rectilinear profile that is triangular from a cross- sectional view.
With respect to Claim 4, Wu discloses (Fig. 1-8B) wherein the substrate comprises: a semiconductor base layer (744), with upper surfaces laterally spaced from the high carrier mobility material structure, wherein the upper surfaces are at an elevation between an elevation at the top of the monocrystalline facet (14), an insulator layer (12) over the semiconductor base layer and in direct contact with the upper surfaces of the semiconductor base layer; and a semiconductor active layer (22) over the insulator layer, and wherein the semiconductor base layer comprises the monocrystalline facet.
McGregor discloses (Fig. 7A-7B) the first insulator liner and the second insulator liner (723) and a semiconductor base layer (744), with upper surfaces laterally spaced from the polysilicon isolation structure by the first and second liner.  Although, Wu does not teach the formation of the liners, the modification to incorporate the monocrystalline facets in the substrate of the Wu reference into the McGregor reference would be obvious to obtain the desired device.
With respect to Claim 21, McGregor discloses (Fig. 7A-7B) most aspects of the current invention including an integrated chip, comprising: 
a semiconductor device (700) disposed on a frontside of a substrate (744); 
a first polysilicon isolation structure (724) continuously surrounding the semiconductor device and arranged within the substrate
a first insulator liner (723) and a second insulator liner (723) respectively arranged on a first outer sidewall of the first polysilicon isolation structure and a second outer sidewall of the first polysilicon isolation structure
a second polysilicon isolation structure (724) continuously surrounding the first polysilicon isolation structure; 
a third insulator liner (723) and a fourth insulator liner (723) respectively arranged on a first outer sidewall of the second polysilicon isolation structure and a second outer sidewall of the second polysilicon isolation structure
However, McGregor does not show wherein the substrate comprises a monocrystalline facet arranged between the first insulator liner and the second insulator liner, wherein a top of the monocrystalline facet is above a pair of bottommost surfaces of the polysilicon isolation structure, a bottommost surface of the first insulator liner, and a bottommost surface of the second insulator liner, and wherein the bottommost surfaces of the polysilicon isolation structure share a common edge, and extend downward from the common edge respectively to the bottommost surfaces of the first and second insulator liners, to form a recess in a bottom of the polysilicon isolation structure that receives the monocrystalline facet, wherein a width of the first monocrystalline facet decreases linearly from a bottom edge of the bottommost surface of the first polysilicon isolation structure to the topmost surface of the first monocrystalline facet.  
On the other hand, Wu discloses (Fig. 1-8B) an integrated chip (250), comprising: 
a semiconductor device (22) disposed on a frontside of a substrate (10); 
a high carrier mobility material structure (16) formed in a trench (13) between isolation regions (12),
wherein the substrate comprises a pair of monocrystalline facet (14) arranged between in the trench, a top of the pair of monocrystalline facet is above a pair of bottommost surfaces of the high carrier mobility material structure (16)
wherein the bottommost surfaces of the high carrier mobility material structure share a common edge, to form a recess in a bottom of the high carrier mobility material structure that receives the monocrystalline facet
wherein a width of a first monocrystalline facet decreases linearly from a bottom edge of the bottommost surface of the first high carrier mobility material structure to the topmost surface of the first monocrystalline facet
Wu teaches using the monocrystalline facet to reduce a leakage current and to increase the carrier mobility of the fin and corresponding device (par 20). Although, Wu does not teach the formation of the liners, the modification to incorporate the monocrystalline facets in the substrate of the Wu reference into the McGregor reference would be obvious to obtain the desired device.
Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the substrate comprises a monocrystalline facet arranged between the first insulator liner and the second insulator liner, wherein a top of the monocrystalline facet is above a pair of bottommost surfaces of the polysilicon isolation structure, a bottommost surface of the first insulator liner, and a bottommost surface of the second insulator liner, and wherein the bottommost surfaces of the polysilicon isolation structure share a common edge, and extend downward from the common edge respectively to the bottommost surfaces of the first and second insulator liners, to form a recess in a bottom of the polysilicon isolation structure that receives the monocrystalline facet, wherein a width of the first monocrystalline facet decreases linearly from a bottom edge of the bottommost surface of the first polysilicon isolation structure to the topmost surface of the first monocrystalline facet in the device of McGregor to reduce a leakage current and to increase the carrier mobility of the fin and corresponding device.
With respect to Claim 22, Wu discloses (Fig. 1-8B) wherein the topmost surface of the first monocrystalline facet and the topmost surface of the second monocrystalline facet are arranged above bottommost surface of the first high carrier mobility material structure. Although, Wu does not teach the formation of the liners, the modification to incorporate the monocrystalline facets in the substrate of the Wu reference into the McGregor reference would be obvious to obtain the desired device.
With respect to Claim 23, Wu discloses (Fig. 1-8B) wherein the topmost surface of the first monocrystalline facet and the topmost surface of the second monocrystalline facet have rectilinear profiles that are triangular from a cross-sectional view perspective.


With respect to Claim 24, McGregor discloses (Fig. 7A-7B) wherein the first polysilicon isolation structure is coupled to a first voltage source, and wherein the second polysilicon isolation structure is coupled to a second voltage source different than the first voltage source.
With respect to Claim 25, McGregor discloses (Fig. 7A-7B) wherein the first polysilicon isolation structure and the second polysilicon isolation structure are coupled to a same voltage source.
With respect to Claim 26, Wu discloses (Fig. 1-8B) wherein the substrate comprises: a semiconductor base layer (10); an insulator layer (12) over the semiconductor base layer; and a semiconductor active layer (22) over the insulator layer, and wherein the semiconductor base layer comprises the monocrystalline first and second facet (14).
With respect to Claim 29, Wu discloses (Fig. 1-8B) wherein the topmost surfaces of the monocrystalline facet have individual linear downwards slopes extending downward in opposite directions from the top of the monocrystalline facet.
Claims 5-6, 27 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (US 6,362,064) in view of Wu (US 2013/0234147) and in further view of Mohapatra (US 2019/0035926).
With respect to Claim 5, McGregor discloses (Fig. 7A-7B) most aspects of the current invention. However, McGregor does not show wherein the polysilicon isolation structure comprises an average grain size greater than 300 nanometer.

On the other hand, Mohapatra discloses (Fig. 11) an integrated chip, comprising a semiconductor base layer (102); an insulator layer (104) over the semiconductor base layer; and a semiconductor active layer (117) over the insulator layer, and wherein the semiconductor base layer comprises the monocrystalline facet (107), and a polysilicon isolation structure (108) over the monocrystalline facet, wherein the polysilicon isolation structure comprises an average grain size of 20-80 nanometer.
Regarding claim 5, Differences in the sizes will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sizes are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the sizes and similar sizes are known in the art (see e.g. Mohapatra), it would have been obvious to one of the ordinary skill in the art to use these values in the device of McGregor.
The specification contains no disclosure of either the critical nature of the claimed sizes or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 6, McGregor discloses (Fig. 7A-7B) most aspects of the current invention. However, McGregor does not show wherein the polysilicon isolation structure has a topmost surface that that is below a topmost surface of the substrate.
On the other hand, Mohapatra discloses (Fig. 11) an integrated chip, comprising a semiconductor base layer (102); an insulator layer (104) over the semiconductor base layer; and a semiconductor active layer (117) over the insulator layer, and wherein the semiconductor base layer comprises the monocrystalline facet (107), and a polysilicon isolation structure (108) over the monocrystalline facet, wherein the polysilicon isolation structure has a topmost surface that that is below a topmost surface of the substrate. Mohapatra teaches doing so to form source region and drain region as faceted overgrowth regions in recessed portions of the polysilicon isolation structure (par 65).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein the polysilicon isolation structure has a topmost surface that that is below a topmost surface of the substrate in the device of McGregor to form source region and drain region as faceted overgrowth regions in recessed portions of the polysilicon isolation structure.
With respect to Claim 27, McGregor discloses (Fig. 7A-7B) most aspects of the current invention. However, McGregor does not show wherein the topmost surfaces of the first and second monocrystalline facets are arranged above a bottommost surface of the insulator layer, and wherein bottommost edges of the first and second monocrystalline facets are arranged below the bottommost surface of the insulator layer.  
On the other hand, Mohapatra discloses (Fig. 11) an integrated chip, comprising a semiconductor base layer (102); an insulator layer (104) over the semiconductor base layer; and a semiconductor active layer (117) over the insulator layer, and wherein the semiconductor base layer comprises the monocrystalline first and second facet (107), wherein the topmost surfaces of the first and second monocrystalline facets (107) are arranged above a bottommost surface of the insulator layer, and wherein bottommost edges of the first and second monocrystalline facets are arranged below the bottommost surface of the insulator layer.  Mohapatra teaches doing so to act as a buffer layer between the material of the substrate and the replacement fin material deposited thereon later in a process (par 43).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein the topmost surfaces of the first and second monocrystalline facets are arranged above a bottommost surface of the insulator layer, and wherein bottommost edges of the first and second monocrystalline facets are arranged below the bottommost surface of the insulator layer in the device of McGregor to act as a buffer layer between the material of the substrate and the replacement fin material deposited thereon later in a process.
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over McGregor in view of Wu and in further view of Graimann (US 6,207,494).
With respect to Claim 28, McGregor discloses (Fig. 2B) most aspects of the current invention. However, McGregor does not show wherein the bottommost surfaces of the first and second polysilicon isolation structures are arranged below a bottommost surface of the insulator layer.
On the other hand, Graimann discloses (Fig. 15) an integrated chip (250), comprising a polysilicon isolation structure (36), an insulator layer (18), a first insulator liner and the second insulator liner (28/32), wherein the bottommost surface of the polysilicon isolation structure are arranged below a bottommost surface of the insulator layer. Graimann teaches doing so to provide a low contact resistance at the interface of the polysilicon isolation structure and a lower polysilicon layer below the polysilicon isolation structure (column 11 lines 39-43).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein the bottommost surfaces of the first and second polysilicon isolation structures are arranged below a bottommost surface of the insulator layer in the device of McGregor to provide a low contact resistance at the interface of the polysilicon isolation structure and a lower polysilicon layer below the polysilicon isolation structure.
Claims 7, 9, 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2013/0234147) in view of McGregor (US 6,362,064).
With respect to Claim 7, Wu discloses (Fig. 1-8B) most aspects of the current invention including an integrated chip, comprising: 
A monocrystalline base layer (10)
An active layer (22) arranged over the monocrystalline base layer
an insulator layer (12) separating the active layer from the monocrystalline base layer
a high carrier mobility material structure (16) continuously separating an inner region of the active layer from an outer region of the active layer, wherein the high carrier mobility material structure extends through the active layer and into the monocrystalline base layer

wherein the monocrystalline base layer (14) comprises a protrusion extending outward from the horizontally extending surface of the monocrystalline base layer, the protrusion having a top above a bottommost surface of the polysilicon isolation structure
However, Wu does not show a polysilicon isolation structure, insulator liners covering outermost sidewalls of the polysilicon isolation structure and disposed over a horizontally extending surface of the monocrystalline base layer, the protrusion having a top above bottommost surfaces of the insulator liners.
On the other hand, McGregor discloses (Fig. 7A-7B) an integrated chip comprising a polysilicon isolation structure (724), insulator liners (241) covering outermost sidewalls of the polysilicon isolation structure and disposed over a horizontally extending surface of the monocrystalline base layer.
McGregor teaches doing so to increase breakdown voltage and walkout prevented in a high voltage trench isolated NPN bipolar transistor by applying a positive voltage to the surrounding silicon outside of the trench (column 7 lines 21-27).
Furthermore, the modification to incorporate the insulator liners of McGregor in the Wu reference would be obvious to obtain the desired device.
Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a polysilicon isolation structure, insulator liners covering outermost sidewalls of the polysilicon isolation structure and disposed over a horizontally extending surface of the monocrystalline base layer, the protrusion having a top above bottommost surfaces of the insulator liners in the device of Wu to increase breakdown voltage and walkout prevented in a high voltage trench isolated NPN bipolar transistor by applying a positive voltage to the surrounding silicon outside of the trench.
With respect to Claim 9, Wu discloses (Fig. 1-8B) wherein the protrusion comprises  rectilinear sidewalls that slope upwards towards the top of the protrusion. Although, Wu does not teach the formation of the liners, the modification to incorporate the monocrystalline facets in the substrate of the Wu reference into the McGregor reference would be obvious to obtain the desired device.
With respect to Claim 11, McGregor discloses (Fig. 7A-7B) further comprising: an additional polysilicon isolation structure continuously surrounding the polysilicon isolation structure and separated from the polysilicon isolation structure by the outer region of the active layer.
With respect to Claim 30, Wu discloses (Fig. 1-8B) wherein the horizontally extending surface extends horizontally from a bottom edge of the protrusion.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2013/0234147) in view of McGregor (US 6,362,064) and in further view of Mohapatra (US 20190035926).
With respect to Claim 8, Wu discloses (Fig. 1-8B) most aspects of the current invention. However, Wu does not show wherein the polysilicon isolation structure has a height greater than or equal to about 7 micrometers.
On the other hand, Mohapatra discloses (Fig. 11) an integrated chip, comprising a semiconductor base layer (102); an insulator layer (104) over the semiconductor base layer; and a semiconductor active layer (117) over the insulator layer, and wherein the semiconductor base layer comprises the monocrystalline facet (107) in a trench (106), and a polysilicon isolation structure (108) over the monocrystalline facet. Furthermore, Mohapatra teaches wherein the trench depth is in an approximate range of 100 nm to 300 nm, and the polysilicon isolation structure fills from about 20% to 50% of the depth of the trench (par 48-49).
 Regarding claim 8, Differences in the sizes/heights will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sizes/heights are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the sizes/heights and similar sizes/heights are known in the art (see e.g. Mohapatra), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Wu.
The specification contains no disclosure of either the critical nature of the claimed sizes/heights or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2013/0234147) in view of McGregor (US 6,362,064) and in further view of Graimann (US 6,207,494).
With respect to Claim 12, Wu discloses (Fig. 1-8B) most aspects of the current invention. However, Wu does not show wherein the polysilicon isolation structure has both: 1) a topmost surface that is below topmost surfaces of the insulator liners; and 2) bottommost surfaces that extend from a point below a bottommost surface of the insulator layer to a point above the bottommost surface of the insulator layer.
On the other hand, Graimann discloses (Fig. 15) an integrated chip (250), comprising a polysilicon isolation structure (36), an insulator layer (18), a first insulator liner and the second insulator liner (28/32), wherein the polysilicon isolation structure has both: 1) a topmost surface that is below topmost surfaces of the insulator liners; and 2) bottommost surfaces that extend from a point below a bottommost surface of the insulator layer to a point above the bottommost surface of the insulator layer. Graimann teaches doing so to provide a low contact resistance at the interface of the polysilicon isolation structure and a lower polysilicon layer below the polysilicon isolation structure (column 11 lines 39-43).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the polysilicon isolation structure has both: 1) a topmost surface that is below topmost surfaces of the insulator liners; and 2) bottommost surfaces that extend from a point below a bottommost surface of the insulator layer to a point above the bottommost surface of the insulator layer in the device of Wu to provide a low contact resistance at the interface of the polysilicon isolation structure and a lower polysilicon layer below the polysilicon isolation structure.
Response to Arguments
Applicant amendments filed on March 9, 2022, in response to the office action mailed on 12/9/2021 have been fully considered and but are not persuasive.
Applicant’s arguments with respect to claims 1, 3-9, 11, 12 and 21-30 have been considered but are moot because the arguments do not rely on the references being used in the current rejection. The current office action is therefore Final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Q. B./
Examiner, Art Unit 2814
/WAEL M FAHMY/           Supervisory Patent Examiner, Art Unit 2814